 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       HUDSON INSURANCE COMPANY,                              No. 1:18-cv-00907-DAD-SKO
12                          Plaintiff,
13             v.                                               ORDER DIRECTING THE CLERK TO
                                                                TERMINATE CERTAIN DEFENDANTS
14       GOLDEN STATE BROKERS, INC., et al.,
                                                                (Doc. 169)
15                          Defendants.
16

17
              On February 12, 2019, Plaintiff filed a “Notice of Voluntary Dismissal of Certain
18
     Defendants,” dismissing without prejudice the following defendants:1
19
              GOLDEN STATE BROKERS, INC., a California corporation;
20
              AMANDIP SINGH SHOKER, an individual;
21

22            ACCURATE TRANSPORTATION, INC., an Ohio corporation;

23            ADI TRUCKING, INC., an Illinois corporation;

24            ADLUNES EXPRESS, LLC, a Michigan limited liability company;

25            AGX FREIGHT CARRIERS, LLC, a Georgia limited liability company;
26
27   1
       In addition to the defendants listed above, Plaintiff also seeks to voluntarily dismiss Defendants Baylor Trucking,
     Inc.; Insight Technology, Inc.; J D Factors, LLC; Imperium Systems, Inc.; and Bibby Transportation Finance. (See
28   Doc. 169.) These defendants, however, were previously dismissed on October 29, 2018. (See Doc. 29.)
 1   APEX CAPITAL CORPORATION, a Texas corporation;
 2   BAXTER BAILEY & ASSOCIATES, a Mississippi corporation;
 3   COMPASS FUNDING SOLUTIONS, LLC, an Illinois limited liability company;
 4
     SUMMAR FINANCIAL, a Florida limited liability company;
 5
     CAPITOL CITY TRUCKING, LLC, a limited liability company;
 6
     CARGO TRANSIT CORPORATION, an Illinois corporation;
 7
     CENTURY FINANCE, a limited liability company;
 8
     CONICK LOGISTICS, INC., an Illinois corporation;
 9
     EASY GO TRANSPORTATION, a business entity form unknown;
10
     ENGLAND CARRIER SERVICES, a business entity, form unknown;
11

12   FC LOGISTICS, LLC, a limited liability company;

13   GREEN ARROW TRANSPORT, a business entity, form unknown;

14   HAINES TRANSPORTATION, INC., an Idaho corporation;

15   IIK TRANSPORT, INC., an Illinois corporation;
16   INFINITY TRUCKING, a business entity, form unknown;
17   INTERSTATE CAPITAL CORPORATION, a Texas corporation;
18
     L&Y LOGISTICS, INC, a Texas corporation;
19
     LIV TRANSPORTATION, INC., an Illinois corporation;
20
     MARRLIN TRANSIT, a business entity, form unknown;
21
     MEERA TRUCKING, LLC, a limited liability company;
22
     NATIONAL EXPRESS, a business entity, form unknown;
23
     PARIKH FINANCIAL, LLC, a limited liability company;
24
     PAWAR TEAM, INC. DBA TEAM TRANSPORT, a Connecticut corporation;
25

26   RENATO TRUCKING, INC., an Ohio corporation;

27   REECE TRANSPORT EXPRESS, INC. a Washington corporation;

28   REED TRANSPORT SERVICES, INC., a Florida corporation;
                                           2
 1          RIVIERA FINANCE, a business entity, form unknown;
 2          RTS FINANCIAL SERVICES, INC., a Texas corporation;
 3          SAS TRANS, a business entity, form unknown;
 4
            SQUARED FUNDING, a business entity, form unknown;
 5
            STEELHEAD FINANCE, a business entity, form unknown;
 6
            STEWART LOGISTICS, LLC, a limited liability company;
 7
            TBS FACTORING SERVICE, LLC, a limited liability company;
 8
            THE GOLDEN B, LLC, a limited liability company;
 9
            THUNDER FUNDING, dba Thunder Carrier Services, LLC, a California
10
            corporation;
11

12          TRANSAM FINANCIAL SERVICES, INC. a Missouri corporation;

13          TRIUMPH BUSINESS CAPITAL, a business entity, form unknown;

14          YHL LOGISTICS DBA FLYING HORSE TRANSPORTATION, a business entity,

15          form unknown;
16          YONAS, LLC, a limited liability company
17
     (Doc. 169.)
18
            In relevant part, Rule 41(a)(1)(A) provides as follows:
19
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
20
            dismissal before the opposing party serves either an answer or a motion for
21          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
22
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
23
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
24
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
25
     F.3d 688, 692 (9th Cir. 1997). Because Plaintiff filed a notice of dismissal of this case before the
26
     above-named defendants served either an answer or a motion for summary judgment, this case
27
     has automatically terminated as to those defendants. See Fed. R. Civ. P. 41(a)(1)(A)(i).
28
                                                       3
 1            Accordingly, the Clerk of Court is directed to TERMINATE the above-named defendants.

 2   This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 3   defendants.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     February 14, 2019                               /s/   Sheila K. Oberto          .
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
